*** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                                                Electronically Filed
                                                                Supreme Court
                                                                SCWC-30446
                                                                27-FEB-2014
                                                                10:29 AM




                                  SCWC-30446

              IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                      vs.

      MANUEL J. MENENDEZ, JR., Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (ICA NO. 30446; 1DTI-09-069033)

                      SUMMARY DISPOSITION ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

              Petitioner/Defendant–Appellant Manuel J. Menendez,

 Jr. (Petitioner) seeks review of the January 10, 2013 Judgment on

 Appeal of the Intermediate Court of Appeals (ICA) filed pursuant

 to its December 10, 2012 Summary Disposition Order (SDO),1



       1
             The SDO was filed by Presiding Judge Katherine G. Leonard and
 Associate Judges Lawrence M. Reifurth and Lisa M. Ginoza.
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



vacating the Notice of Entry of Judgment and/or Order and

Plea/Judgment entered by the District Court of the First Circuit

(district court) on April 8, 2010,2 and remanding to the district

court for dismissal without prejudice.

              In his application for writ of certiorari, Petitioner

contends that the ICA erred by refusing to address the issue of

sufficiency of the evidence to support the excessive speeding

conviction.

              However, Petitioner did not raise this issue in his

Opening Brief in compliance with Hawai#i Rules of Appellate

Procedure Rule 28(b).     See also State v. Davis, No. SCWC-12-

0000074 (Haw. Feb. 26, 2014).       Accordingly,

              IT IS HEREBY ORDERED that the January 10, 2013

Judgment on Appeal of the ICA is affirmed.

              DATED: Honolulu, Hawai#i, February 27, 2014.

Earle A. Partington                    /s/ Mark E. Recktenwald
for petitioner
                                       /s/ Paula A. Nakayama

                                       /s/ Simeon R. Acoba, Jr.

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack




     2
           The Honorable Clarence A. Pacarro presided.

                                    -2-